                            1

                            2

                            3

                            4

                            5

                            6

                            7

                            8                          UNITED STATES DISTRICT COURT

                            9                        NORTHERN DISTRICT OF CALIFORNIA

                           10

                           11 IRVING FIREMEN’S RELIEF &           )      Case No. 4:17-cv-05558-HSG
                              RETIREMENT FUND, Individually and on)
                                                                  )
                           12 Behalf of All Others Similarly Situated,   JOINT STIPULATION AND [PROPOSED]
                                                                  )      ORDER TO EXTEND ADR DEADLINE
                           13             Plaintiff,              )
                                                                  )
                           14        v.                           )
                                                                  )
                           15   UBER TECHNOLOGIES INC. and TRAVIS )
                                KALANICK,                         )
                           16                                     )
                                          Defendants.             )
                           17                                     )

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                               Stipulation and [Proposed] Order
                                                                                                (Case No. 4:17-cv-05558-HSG)

                                10407043

L & MANELLA LLP
stered Limited Liability
                            1              Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiff Irving Firemen’s Relief & Retirement

                            2 Fund (“Plaintiff”) and Defendants Uber Technologies, Inc. and Travis Kalanick (collectively,

                            3 “Defendants”), by and through their undersigned counsel, hereby submit this stipulation subject to

                            4 Court approval, to extend the ADR deadline for this case.

                            5              WHEREAS, on September 12, 2018, the parties filed a joint stipulation and proposed order

                            6 selecting private ADR with the Honorable Retired Judge Layn R. Phillips and requested an ADR

                            7 deadline of June 1, 2019 (Dkt. 132);

                            8              WHEREAS, on September 13, 2018, the Court granted the parties’ joint stipulation and

                            9 proposed order (Dkt. 133);

                           10              WHEREAS, to give the parties greater flexibility to schedule their private mediation, the

                           11 parties wish to extend the ADR deadline from June 1, 2019 to December 10, 2019;

                           12              WHERES, this is the first request the parties have made to extend the ADR deadline;

                           13              WHEREAS, the proposed extension of the ADR deadline will not change or alter the date

                           14 of any event or any deadline already fixed by Court order; discovery in this case has been stayed

                           15 (Dkt. 117), and there are no pending case management deadlines.

                           16              IT IS HEREBY STIPULATED AND AGREED, by and between the parties, through their

                           17 undersigned counsel and subject to this Court’s approval, that the ADR deadline is extended from

                           18 June 1, 2019 to December 10, 2019.

                           19              IT IS SO STIPULATED.

                           20 Dated: February 4, 2019                               Respectfully submitted,

                           21
                                By: /s/ A. Matthew Ashley                          By: /s/ Darryl J. Alvarado
                           22      A. Matthew Ashley (Bar No. 198235)                 Darryl J. Alvarado (Bar No. 253213)
                                   mashley@irell.com                                  dalvarado@rgrdlaw.com
                           23      IRELL & MANELLA LLP                                ROBBINS GELLER RUDMAN
                                   840 Newport Center Drive, Suite 400                & DOWD LLP
                           24      Newport Beach, CA 92660-6324                       655 West Broadway, Suite 1900
                                   Telephone: (949) 760-0991                          San Diego, CA 92101
                           25      Facsimile: (949) 760-5200                          Telephone: (619) 231-1058
                                                                                      Facsimile: (619) 231-7423
                           26        Attorneys for Defendant
                                     UBER TECHNOLOGIES, INC.                            Attorneys for Plaintiff
                           27                                                           IRVING FIREMEN’S RELIEF &
                                                                                        RETIREMENT FUND
                           28
                                                                                                                Stipulation and [Proposed] Order
                                                                                                                 (Case No. 4:17-cv-05558-HSG)

                                10407043                                          -1-
L & MANELLA LLP
stered Limited Liability
                            1
                                By: /s/ James N. Kramer
                            2      James N. Kramer (Bar No. 154709)
                                   jkramer@orrick.com
                            3
                                   ORRICK, HERRINGTON &
                            4      SUTCLIFFE LLP
                                   The Orrick Building
                            5      405 Howard Street
                                   San Francisco, CA 94105-2669
                            6      Telephone: (415) 773-5700
                                   Facsimile: (415) 773-5759
                            7

                            8        Attorneys for Defendant
                                     TRAVIS KALANICK
                            9

                           10

                           11
                                                                            ORDER
                           12
                                           Pursuant to stipulation, IT IS SO ORDERED.
                           13

                           14

                           15
                                DATED: __________________
                                          2/5/2019                           __________________________________________
                           16                                                THE HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                             UNITED STATES DISTRICT JUDGE
                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                                                       Stipulation and [Proposed] Order
                                                                                                        (Case No. 4:17-cv-05558-HSG)

                                10407043                                       -2-
L & MANELLA LLP
stered Limited Liability
